DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciaguerra (U.S. Patent Application Publication Number 2013/0181092, cited in IDS) in view of Stoewer (U.S. Patent Number 6,505,393).
As to claim 1, Cacciaguerra teaches a torsion box for an aircraft, comprising: first and second hollow sections and first and second stiffening ribs, arranged alternately one behind the other in a direction of alignment (figure 1, alternating elements of 14, 14a, and 14b being the ‘hollow sections’ and ‘stiffening ribs’; page 1, paragraphs 3 - 6), each hollow section having two opposing respective section edges and two opposing respective openings circumscribed by the two section edges respectively (figure 2, 

    PNG
    media_image1.png
    360
    991
    media_image1.png
    Greyscale

Cacciaguerra further teaches that each stiffening rib comprising a respective web (figure 2, element 20b being the ‘web’; page 1, paragraphs 5 - 7), and a respective flange which extends from the web all around the web (figure 2, element 18 being the ‘flange’; page 1, paragraph 5), and which has two flange edges arranged respectively on either side of the web and respectively connected to two of the respective section edges of a corresponding hollow section of the first and second hollow sections forming a connection between the first and second hollow sections (figures 2 and 12, elements 14a and 14b, see below; page 4, paragraphs 150 – 155). Examiner notes that element 20b may reasonably be considered to be a ‘web’ because “web” is defined by Merriam-Webster’s Dictionary as “a thin sheet, plate, or strip” and Cacciaguerra expressly teaches element 20b as being a ‘longitudinal stiffener’ in the shape of a thin strip (figure 2, element 20b; page 1, paragraph 7). Examiner recognizes that elements 20 and 14 of Cacciaguerra do not have a traditional ‘rib’ shape. However, Applicant’s Specification expressly teaches that a “stiffening rib” is an element which comprises a web and a 

    PNG
    media_image2.png
    330
    689
    media_image2.png
    Greyscale

The connection between the first and second hollow sections further extends along a roll direction of the aircraft (figure 2, alternating elements 14 being the ‘hollow connections’ and ‘stiffening rib/connection’). This can be found because Cacciaguerra teaches the first and second hollow sections being connected to each other via one of the stiffening ribs, wherein the hollow sections are connected to one another via the stiffening rib  (figure 2, elements 14 alternating between ‘hollow sections’ and ‘stiffening ribs,’ see below).

    PNG
    media_image3.png
    398
    634
    media_image3.png
    Greyscale

Furthermore, Applicant’s Specification teaches that the ‘roll direction’ of the aircraft extends in a longitudinal direction of the aircraft (paragraph 34). Because the stiffening ribs extend in the longitudinal direction of the aircraft (figure 1, elements 10 and 14), the ‘connection’ between the first and second hollow sections extends in the ‘roll direction’ of the aircraft.
Examiner recognizes that Cacciaguerra teaches that the embodiments of figures 1 and 2 are prior art. However, Cacciaguerra does not teach away from the teachings of figures 1 and 2, as the scope of invention of Cacciaguerra is directed towards the means for assembly and connecting fuselage sections together (abstract and page 1, paragraphs 1 and 2).
Cacciaguerra teaches connecting flange edges and section edges together by bolting them together (figure 12, elements 58; page 7, paragraph 151), rather than welding. Stoewer teaches a method of joining a hollow section and a stiffening rib together (figures 1 and 4, elements 1a and 2b; column 6, lines 20 – 26). Stoewer further teaches that the hollow section and stiffening rib may be joined via either fasteners or 
As to claim 2, Cacciaguerra teaches that each hollow section is formed of a single piece (figure 2, element 14a).
As to claim 4, Cacciaguerra further teaches box-beams connected respectively to the respective flanges of the stiffening ribs and extending on one side of the torsion box, outside of an internal volume of the torsion box delimited by the hollow sections and by the respective flanges of the stiffening ribs (figure 2, wings being the ‘box-beams’).
As to claim 5, Cacciaguerra further teaches two end rigs arranged at two opposite ends of the torsion box and fixed respectively to the first and second hollow sections (figure 2, opposing elements 14 being the ‘end rings’).
As to claim 6, Cacciaguerra in view of Stoewer teaches the torsion box according to claim 1 being a part of an aircraft (Cacciaguerra, abstract; see rejection of claim 1 above), wherein the torsion box forms a center wing box (figure 1, elements 14).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciaguerra in view of Stoewer as applied to claim 1 above, and further in view of Orlov (U.S. Patent Application Publication Number 2016/0318595).
As to claim 3, Cacciaguerra does not teach the hollow sections and stiffening ribs having corrugations. Orlov teaches a method by which a hollow section and stiffening rib are joined together (figure 4, element 20 being the ‘hollow section’ and element 10 .
Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
Applicant argues, on page 6, that the structure of Cacciaguerra does not include a connection between the hollow sections that extend in the roll direction of the aircraft. Examiner disagrees. Cacciaguerra teaches the first and second hollow sections being connected to each other via a stiffening rib (figure 2, elements 14 alternating between ‘hollow sections’ and ‘stiffening ribs’), wherein the hollow sections are connected to one another via the stiffening rib (figure 2, see below).

    PNG
    media_image3.png
    398
    634
    media_image3.png
    Greyscale

Furthermore, Applicant’s Specification teaches that the ‘roll direction’ of the aircraft extends in a longitudinal direction of the aircraft (paragraph 34). Because the stiffening rib extends in the longitudinal direction of the aircraft (figure 1, elements 10 and 14), the ‘connection’ between the first and second hollow sections extends in the ‘roll direction’ of the aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726